DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
The Abstract exceeding 150 words.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for not conformal to method claim standard to clear define method steps, as a result, missing essential method steps, such omission amounting to a gap between the steps (See MPEP § 2172.01):
step 1) & 2) describe the absorbance measurements for liquid absorbance and solid absorbance and the solid-liquid absorbance ratio under different light absorber concentrations, step 3) describe comparing actual solid-liquid absorbance ratio to theoretically predicted solid-liquid ratio, essential method steps are missing:
a) step 4) trying to specify determining a new photocurable material’s concentration of the light absorber using method step3), however the steps to arrive step 4) are missing;
b) how the theoretically predicted solid-liquid ratio is constructed based on step 1) &2) is missing;
c) is the actual soli-liquid absorbance ratio from step 1) &2) or from missing steps in a)? 
d) steps are missing regarding how to apply the 10% deviation rule to take a concentration rage of the light absorber corresponding to the deviating actual solid-liquid absorbance ratio as an actual concentration of the light absorber in the photocurable material are missing;
e) based on the steps 4) to 6), if assuming that for the new photocurable material to be used in steps 4) to 6), the solid-liquid ratio will be measured and use that to determine the concentration, however, in step 3) the 10% rule is about the deviation of actual solid-liquid ratio and predicted  solid-liquid ratio, not the deviation of actual concentration and predicted concentration, steps to apply the 10% rule work for concentration prediction are missing.
f) when the concentration rage of the light absorber corresponding to the deviating actual solid-liquid absorbance ratio as an actual concentration of the light absorber is determined, steps to use that to determine the concentration of new photocurable material are missing.

Claim 2 further specifies the steps to construct the theoretically predicted solid-liquid ratio, however, does not address the deficiencies of missing essential steps of a) and c) to f).

Regarding dependent Claims 2-4, dependent claims inherit the deficiencies of their respective parent(s).
 
Accordingly, claims 1-4 are not been further treated on the merits.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL TANG/Examiner, Art Unit 2115